DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-20		Pending
Prior Art Reference:
Madsen		US 2,992,685

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 12 and 20 are objected to because of the following informalities:  both claims use the phrase “the fastener base” in line 2 of each claim. Examiner believes they should each state “[[the]] a fastener base”. Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-13, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madsen (US 2,992,685).

Regarding claim 1, Madsen discloses an apparatus (abstract) for securing a panel to a structure, comprising:
an external aircraft panel (13) having a threaded hole (21);
a structure (15) adjacent the external aircraft panel (13) having an aperture (fig. 1) aligned with the threaded hole (21), the structure (15) having a top side (fig. 1) and a bottom side (fig. 1), the top side (fig. 1) facing away from the external aircraft panel (13) and the bottom side (fig. 1) facing the external aircraft panel (13);
a fastener (5; fig. 2) comprising a fastener head (18) and a threaded tail (10), the fastener (5; fig. 2) disposed through the aperture (fig. 1) and the threaded hole (21), wherein the fastener head (18) faces the top side (fig. 1) of the structure (15) opposite the external aircraft panel (13), the fastener (5; fig. 2) further comprising a wrench insert (17) in the threaded tail of the fastener (5; fig. 2);
a fastener base (6) positioned between the fastener head (18) and the structure (15), and secured to the structure (15);
a retainer housing (3) positioned on the fastener head (18), wherein the fastener base (6) and retainer housing (3) are detached from the fastener (5; fig. 2);
a spring (4) within the retainer housing (3) engaging the fastener (5; fig. 2) and the retainer housing (3); and
a retaining clip (2) securing the retainer housing (3) to the fastener base (6), wherein the external aircraft panel (13) is secured to the structure (15) without the fastener (5, fig. 2) protruding (fig. 1) from the external aircraft panel (13).

Regarding claim 2, Madsen discloses the apparatus of claim 1, wherein the external aircraft panel (13) comprises a wing of an aircraft (col. 1, lines 9-10).

Regarding claim 3, Madsen discloses the apparatus of claim 1, wherein the threaded hole (21) comprises a threaded bushing (7).

Regarding claim 7, Madsen discloses an apparatus (abstract) for securing a panel to a structure, comprising:
a fastener (5) having comprising a fastener head (18), and a threaded tail (10), and a wrench insert (17) in the threaded tail of the fastener (5), the fastener (5) for being configured to be disposed through a structure (15) and an adjacent external panel (13);
a retainer housing (3) positioned on the fastener head (18), the retainer housing (3) being detached from the fastener (5); and
a spring (4) within the retainer housing (3) engaging the fastener (5) and the retainer housing (3).

Regarding claim 8, Madsen discloses the apparatus of claim 7, and further comprising the external panel (13) and the structure (15) adjacent the external panel (13), an aperture (fig. 1) in the structure (15) aligned with a threaded hole (21) in the external panel (13), wherein the structure (15) has a top side (fig. 1) and a bottom side (fig. 1), and wherein the fastener head (18) faces the top side (fig. 1) of the structure (15) opposite the external panel (13).

Regarding claim 9, Madsen discloses the apparatus of claim 8, wherein the threaded hole (21) comprises a threaded bushing (7).

Regarding claim 10, Madsen discloses the apparatus of claim 8, wherein the retainer housing (3) has a top side (fig. 2) and a bottom side (fig. 2), the top side (fig. 2) facing away from the adjacent structure (15) and the bottom side (fig. 2) facing the adjacent structure (15).

Regarding claim 11, Madsen discloses the apparatus of claim 10, wherein a C-clip (2) is disposed between the top side (fig. 2) of the retainer housing (3) and the spring (4) within the retainer housing (3).

Regarding claim 12, as best understood by Examiner, Madsen discloses the apparatus of claim 10, further comprising a retaining clip (2) securing the retainer housing (3) to the fastener base (6).

Regarding claim 13, Madsen discloses the apparatus of claim 12, further comprising a fastener base (6) positioned between the fastener head (18) and the structure (15), and secured to the structure (15).

Regarding claim 16, Madsen discloses a method (abstract) of securing a panel to a structure, comprising:
aligning a threaded hole (21) of an external aircraft panel (13) with an aperture (fig. 1) of a structure (15) adjacent the external aircraft panel (13), wherein the structure (15) has a top side (fig. 1) and a bottom side (fig. 1), and wherein the top side (fig. 1) faces away from the external aircraft panel (13) and the bottom side (fig. 1) faces the external aircraft panel (13);
inserting (fig. 1) a fastener (5) through the aperture (fig. 1) and the threaded hole (21), wherein the fastener (5) has comprises a fastener head (18), and a threaded tail (10), and a wrench insert (17), and wherein a retainer housing (3) with a spring (4) disposed therein is positioned on the fastener head (18), and wherein the retainer housing (3) is detached from the fastener (5);
positioning the fastener head (18) to face the top side (fig. 1) of the structure (15) opposite the external aircraft panel (13);
securing the retainer housing (3) to the structure (15); and
tightening the fastener (5) to secure the external aircraft panel (13) to the structure (15), thereby securing the external aircraft panel (13) to the structure 915) without leaving the fastener head (18) protruding from the external aircraft panel (13). 

Regarding claim 17, Madsen discloses the method of claim 16, wherein tightening the fastener (5) comprises twisting the fastener (5) after engaging the wrench insert (17) in the threaded tail (10) of the fastener (5).

Regarding claim 19, Madsen discloses the method of claim 16, wherein forming a threaded hole (21) in an external aircraft panel (13) comprises disposing a threaded bushing (7) in an external aircraft panel (13).

Regarding claim 20, as best understood by Examiner, Madsen discloses the method of claim 16, wherein securing the retainer housing (3) to the fastener base (6) comprises securing the retainer housing (3) to the fastener base (6) with a retaining clip (2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen (US 2,992,685).

Regarding claim 4, Madsen discloses the apparatus of claim 1, except for wherein the fastener base (6) is secured to the structure with glue.
However, it would have been an obvious matter of design choice wherein the fastener base is secured to the structure with glue, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Madsen.

Regarding claim 5, Madsen discloses the apparatus of claim 1, except for wherein the fastener base (6) comprises a plurality of apertures to secure the fastener base (6) to the structure (15).
	However, it would have been an obvious matter of design choice wherein the fastener base comprises a plurality of apertures to secure the fastener base to the structure, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Madsen.

Regarding claim 6, Madsen discloses the apparatus of claim 1, except for wherein the fastener base (6) is secured to the retainer housing (3) with glue.
However, it would have been an obvious matter of design choice wherein the fastener base is secured to the retainer housing with glue, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Madsen.

Regarding claim 14, Madsen discloses the apparatus of claim 13, except for wherein the fastener base (6) comprises a plurality of apertures to secure the fastener base (6) to the structure (15).
	However, it would have been an obvious matter of design choice wherein the fastener base comprises a plurality of apertures to secure the fastener base to the structure, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Madsen.

Regarding claim 15, Madsen discloses the apparatus of claim 13, except for wherein the fastener base (6) is secured to the structure (15) with glue.
However, it would have been an obvious matter of design choice wherein the fastener base is secured to the structure with glue, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Madsen.

Regarding claim 18, Madsen discloses the method of claim 16, except for wherein tightening the fastener (5) comprises twisting the fastener (5) after engaging the wrench insert (17) in the fastener head (18).
	However, it would have been an obvious matter of design choice wherein tightening the fastener comprises twisting the fastener after engaging the wrench insert in the fastener head, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Madsen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd